390 F.2d 659
Daniel Anthony BURNS, also known as Daniel Anthony Jasek, Appellant,v.UNITED STATES of America, Appellee.
No. 21890.
United States Court of Appeals Ninth Circuit.
February 26, 1968.

John E. Lindberg, Tucson, Ariz. (argued), for appellant.
Jo Ann D. Diamos (argued), Asst. U.S. Atty., Edward E. Davis, U.S. Atty. Tucson, Ariz., for appellee.
Before MERRILL and BROWNING, Circuit Judges, and JAMESON, District Judge.
PER CURIAM:


1
Convicted of interstate transportation of a stolen car under the Dyer Act, 18 U.S.C. § 2312, appellant challenges the sufficiency of proof that the car found in his possession in Arizona was the same as the one stolen in Illinois. His attack is on testimony given by a Government witness and the basis of his attack is that the witness was not sufficiently qualified as an expert.


2
The testimony in question was not opinion testimony but was factual, and in our judgment was clearly competent.


3
Judgment affirmed.